Case 2:19-cv-00146-LGW-BWC Document 13 Filed 07/14/20 Page 1 of 2


                                                                            FILED
                                                                 John E. Triplett, Acting Clerk
                                                                  United States District Court

                                                             By CAsbell at 11:10 am, Jul 14, 2020
Case 2:19-cv-00146-LGW-BWC Document 13 Filed 07/14/20 Page 2 of 2
